98 Ga. App. 472 (1958)
106 S.E.2d 91
AKINS
v.
BEAVER.
37397.
Court of Appeals of Georgia.
Decided October 27, 1958.
Johnston & Ussery, for plaintiff in error.
Neville & Neville, Wm. J. Neville, W. G. Neville, Ralph U. Bacon, contra.
QUILLIAN, Judge.
Where, as in this case, the judge sustains a plea of res judicata without hearing any evidence and there being no admission of the truth of the plea shown in the record, the trial court could not take judicial cognizance of the *473 former judgment in another case between the same parties and enter an order sustaining the plea. Salter v. Heys, 207 Ga. 591 (3) (63 S.E.2d 376); Roughton v. Thiele Kaolin Co., 211 Ga. 15 (83 S.E.2d 590); Davenport v. Southern Ry. Co., 42 Ga. App. 160 (2) (155 S.E. 340); Glaze v. Bogle, 105 Ga. 295 (3) (31 S.E. 169). The judge erred in sustaining the plea of res judicata.
Judgment reversed. Felton, C. J., and Nichols, J., concur.